[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER DISMISSING PETITION
On May 31, 2000 the petitioner appeared.before Damiani, J., in Waterbury Superior Court. The petitioner, as part of a plea bargain, agreed to withdraw his habeas petition. A copy of the transcript is attached. The file reflects that on September 23, 1999, the Court, Corrigan, JTR, dismissed the petition because of the agreement and the fact that the petitioner had been released from custody. The file reflects that it was dismissed with prejudice.
Accordingly, because a question has arisen on this file, the Court hereby confirms the prior dismissal of the petition.
Rittenband, JTR CT Page 13046